RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3959-16T4

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

LESLIE JOSEPH,

     Defendant-Appellant.
_____________________________

              Submitted April 23, 2018 – Decided July 16, 2018

              Before Judges Fasciale and Sumners.

              On appeal from Superior Court of New Jersey,
              Law Division, Somerset County, Indictment No.
              11-03-0155, Accusation No. 15-09-0513.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Mark Zavotsky, Designated
              Counsel, on the brief).

              Michael   H.   Robertson,   Somerset    County
              Prosecutor, attorney for respondent (Lauren
              Martinez, Assistant Prosecutor, of counsel and
              on the brief).


PER CURIAM

        Defendant Leslie Joseph appeals from an order denying his

petition for post-conviction relief (PCR) without an evidentiary
hearing.     Defendant maintains that his trial counsel rendered

ineffective assistance when he pled to third-degree endangering

the welfare of a child.      Judge Robert A. Ballard, Jr. entered the

order and issued a twenty-three page written statement of reasons.

We affirm.

     In a single point, defendant argues:

           POINT I

           DEFENDANT WAS DENIED EFFECTIVE ASSISTANCE OF
           COUNSEL FOR COUNSEL'S MISADVICE AS TO THE
           MATERIAL ELEMENT OF HIS PLEA THEREBY ENTITLING
           HIM TO AN EVIDENTIARY HEARING AND POST
           CONVICTION RELIEF.

     After serving his sentence,1 defendant was released to the

United States Department of Homeland Security to be subjected to

deportation proceedings.       He then filed a PCR petition alleging

counsel's ineffectiveness for not properly advising him about the

immigration consequences of his guilty plea.

     To show ineffective assistance of counsel, defendant must

demonstrate two things.       First, counsel's deficient performance

was so egregious that counsel was not functioning effectively as

guaranteed    by     the   Sixth   Amendment   of   the   United    States

Constitution.      Strickland v. Washington, 466 U.S. 668, 687 (1984).


1
   Due to a prior guilty plea to an accusation for third-degree
perjury by making material false statements, and in accordance
with his plea agreement for endangering, he was sentenced to an
aggregate flat four-year time served sentence.

                                     2                             A-3959-16T4
Second, the performance deficiency prejudiced defendant's rights

to a fair trial such that there exists "a reasonable probability

that, but for counsel's unprofessional errors, the result of the

proceeding would have been different." Id. at 694; State v. Fritz,

105 N.J. 42, 52 (1987).

     In the context of a guilty plea, the standard to establish

ineffective assistance of counsel is somewhat modified.         "[A]

defendant can show ineffective assistance of counsel by proving

that his [or her] guilty plea resulted from 'inaccurate information

from counsel concerning the deportation consequences of his [or

her] plea.'"   State v. Brewster, 429 N.J. Super. 387, 392 (App.

Div. 2013) (quoting State v. Nunez-Valdez, 200 N.J. 129, 143

(2009)).

     Plea counsel's duty includes an affirmative responsibility

to inform a defendant entering a guilty plea of the relevant law

pertaining to mandatory deportation.     Padilla v. Kentucky, 559
U.S. 356, 368-69 (2010).   This court has made clear that counsel's

"failure to advise a noncitizen client that a guilty plea will

lead to mandatory deportation deprives the client of the effective

assistance of counsel guaranteed by the Sixth Amendment."     State

v. Barros, 425 N.J. Super. 329, 330-31 (App. Div. 2012) (citing

Padilla, 559 U.S. at 369).      The Padilla rule applies because

defendant pled guilty in September 2015.

                                 3                          A-3959-16T4
     Defendant's contention that he was unaware of the immigration

consequences of his plea because counsel advised him that the plea

would "close the matter for good," is belied by the record, which

reflects that both counsel and the plea judge advised him he would

be deported. After declining the judge's invitation to seek advice

from an immigration attorney because he was a resident, not a

United States citizen, the judge told defendant that deportation

would "most likely" occur due to his guilty plea.               Moreover,

defendant stated that he would be satisfied with that result.          The

plea form, which defendant initialed, signed, and reviewed with

counsel, further demonstrates that he knew he would be deported

because of his guilty plea.

     For these reasons and for those Judge Ballard expressed in

his written decision, we conclude that defendant failed to make a

prima facie case of ineffective assistance of plea counsel.              We

conclude   that   defendant's   arguments   are   unsupported   and   lack

sufficient merit to warrant discussion in a written opinion.             R.

2:11-3(e)(2).

     Affirmed.




                                   4                              A-3959-16T4